 In the MatterOf HUDSON MOTORCAR COMPANY,EMPLOYERandINTER-NATIONAL UNION, UNITEDAUTOMOBILE,AIRCRAFT & AGRICULTURALIMPLEMENTWORKERS OF AMERICA,CIO, LOCAL 1015,1 PETITIONERCase No. 7-UA-.138.Decided December 7, 1949DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing in this case was held at De-troit,Michigan, before Harold L. Hudson, a hearing officer of theNational Labor Relations Board.The hearing officer's rulings madeat the hearing are free from prejudicial error and are hereby af-firmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Herzog and MembersReynoldsand Gray].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.As the Petitioner is the representative of the employees de-scribed below, within the meaning of Section 9 (a), and as the Em-ployer currently recognizes the Petitioner as such representative, wefind that no question affecting commerce exists concerning the repre-sentation of employees of the Employer in the unit sought by the Pe-titioner.3.The Petitioner has shown that 30 percent or more of said em-ployees, within the meaning of Section 9 (e) (1) of the Act, desireto authorize Petitioner to make an agreement with the Employermaking membership in Petitioner a condition of employment.4.The parties agree, and we find, that the following unit is appro-priate for the purposes of Section 9 (a) and (e) (1) of the Act:All officeand clerical employees of Hudson MotorCar Company,Detroit,Michigan, in the Jefferson, Charlevoix, and Gratiot plants,3The name of thePetitioner appears as amendedat thehearing.87 NLRB No. 76.452 HUDSON MOTOR CAR COMPANY453-including comptoineter operators, labor auditors, buyers' secretaries,:stenographers and typists (Master Mechanics Division), and tele-phone and telegraph operators,but excluding cost estimators and cor-porate tax clerks(Accounting Division),time-study engineers, salary_pay-roll clerks,general audit employees(AccountingDivision), as-sistant supervisors(Planning Division),buyers, all employees in the`CostEstimating and Personnel Divisions,supervisors' secretaries,leaders, and all other supervisors as definedin the Act.5.The parties disagree as to the voting eligibility of probationaryand laid-off employees, the Petitioner contending that they should.not be allowed to vote and the Employer contending that they should.As to the probationary employees, the Board. has uniformly heldthat they have sufficient interests in common with regular employees.of the same classifications to warrant their participation in an electionamong such employees.2We shall, accordingly, permit the proba-tionary employees to vote in the election hereinafter directed.As to the laid-off employees, the Board has held that the criterionfor determining their eligibility to vote is whether or not, at thetime of the election,they have reasonable expectancy of further em-ployment with the Employer in the near future.'We are of theopinion that these laid-off employees do not have such a reasonableexpectancy.Although the contract between the Employer and thePetitioner provides that laid-off employees retain their seniorityautomatically for 6 months, and thereafter for 11/2 years by periodicnotification to the Employer, the Employer is permitted to hire new,employeeswithout recallinglaid-off onesor notifying the Petitioner.Furthermore,the Employer gives primary consideration to abilityand fitness,rather than seniority,in filling vacancies,and there isno general practice of recalling laid-off employees.Under these cir-cumstances, although the possibility exists that a laid-off employeemight be rehired theprobabilityis too remoteto justify permittinghim to vote at this time.DIRECTION OF ELECTIONPursuant to Section 9 (e) (1) of the National Labor RelationsAct, an election by secret ballot shall be conducted as early aspossible, but not later than thirty (30) days from the date of thisDirection,under the direction and supervision of the Regional Di-rector for the Region in which this case was heard, and subject toSections 203.61 and 203.62 of National Labor Relations Board RuleszBeattie Manufacturing Company,77 NLRB 361.sBethlehem Steel Company,Shipbuilding Division,86 NLRB 577. 454DECISIONS OF NATIONAL LABOR RELATIONS BOARDand Regulations, among the employees of Hudson Motor Car Com-pany, in the unit found appropriate in Section 4 above, who wereemployed during the pay-roll period immediately preceding the dateof this Direction, including employees who did not work during saidpay-roll period because they were ill or on vacation or temporarilylaid off, but excluding those employees who have since quit or beendischarged for cause and have not been rehired or reinstated prior tothe date of the election, and also excluding employees on strike whoare not entitled to reinstatement, to determine whether or not theydesire to authorize International Union, United Automobile, AircraftR Agricultural Implement Workers of America, CIO, Local 1015, tomake an agreement with Hudson Motor Car Company requiringmembership in the aforesaid labor organization as a condition ofemployment in such unit.